Per Curiam.

The maintenance of a candy, tobacco and news-
paper counter by a hotel for the convenience of its guests is an integral part of the permitted business use, and consequently an accessory use within the meaning of the zoning resolution. Hotels, catering as they do to the needs and wants of transients generally make such facilities available to their guests. These features distinguish a hotel from a rooming, lodging or apartment house. While such services in and of themselves may be considered separate businesses, they lose their identity as independent ventures when maintained as part of hotel operation. tThey become merged in the hotel business. By allowing hotels in a residence use district, it was necessarily intended that they be permitted to operate in the accepted and customary manner. What are accessory uses in hotels are not necessarily accessory uses in an apartment house such as is here involved.
Accordingly, the order appealed from should be reversed, with costs to the appellants, and the motion to dismiss the petition granted.
Glennon, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellants, the motion to dismiss the petition granted and the determination of respondents-appellants confirmed.